The first and third exceptions to the answer of the defendants Doyle, Angell, Coggeshall, Earle, Spicer, Brayton, Daboll, Sprague, and the City of Providence, are overruled.
The second exception to the answer of the defendants named is sustained.
The answer denies that the real purpose of the purchase of the lots was, as charged in the bill, to enable said city to harass the complainant, Clark, in his use of the portion of the Dorrance Street Association Wharf owned and leased by him, and thereby compel him to either abandon or settle the claims which he had upon said city, by reason of its emptying its sewers into the dock and public waters adjacent to said wharf, and avers that the real purpose of the purchase was the use of said lots in *Page 4 
connection with the highway department, and for other public purposes.
We think the answer should set forth specifically what were the other public or municipal uses for which the lots were purchased, and should also aver that the purposes mentioned in the answer were not only the real but the sole purposes of the purchase.
The first exception to the answer of the defendants, Snow and Spencer, is overruled, as is also so much of the second as relates to the answer to the forth interrogatory. The residue of the second exception, namely, those portions relating to the answers to the first, second, third, and seventh interrogatories, is sustained.
Instead of confessing or denying that the purpose of the purchase was as charged in the first interrogatory, these defendants set forth the purposes which they allege to have been the purpose of the purchase. Instead of confessing or denying that the chief or only purpose of the resolution of January 8 was in furtherance of the purpose mentioned in the first interrogatory, as charged in the second interrogatory, they state that the resolution was in furtherance of the objects named in their reply to the first interrogatory. Instead of confessing or denying that the insertion in the resolution of January 8, that such purchase was made for highway purposes, was for the purpose of evading the injunction or avoiding what was understood to be the decision of the court, as charged in the third interrogatory, they answer that the understanding in relation to the reason the injunction against the first purchase was granted was because the public uses for which the property was purchased were not set forth in the resolution, and that it was to meet that objection that the resolution of January 8 was passed. Instead of confessing or denying the intention to use the lots as charged in the seventh interrogatory, they refer for their answer to it to their answer to the first interrogatory.
The defendants should have answered their interrogatories directly, confessing or traversing the substance of the charges contained in each. This they have not done. They do not admit the charges, but allege new matters, which negative the charges only by implication.
Decree accordingly. *Page 5 
After the foregoing opinion amended answers were filed, and the cause came on to be heard October 3 and 4, 1877.